          Case 1:16-cv-01533-ABJ Document 82 Filed 05/16/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


OI EUROPEAN GROUP B.V.,

                                        Plaintiff,
                         v.                                  Case No. 1:16-cv-01533-ABJ

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                       Defendant.

                                  NOTICE TO THE COURT

       In accordance with this Court’s direction at the May 2, 2019 Status Conference and in the

related Minute Entry, the undersigned counsel for Defendant Bolivarian Republic of Venezuela

submits this Notice to the Court. The Court had asked counsel to report back on two items: (1)

the status of the stipulation for entry of final judgment, and (2) whether GST LLP was willing to

withdraw voluntarily from this case.

       With respect to the first item, the Special Attorney General is attempting to obtain the

necessary authorization to enter into a stipulation. However, given the complicated political

situation in Venezuela, he has not yet been able to obtain such authorization.

       With respect to the second item, the undersigned counsel has conferred with counsel from

GST, and GST does not agree to withdraw voluntarily from this case. For the reasons set forth

more fully in the Republic’s motion to strike GST’s filings [ECF No. 67], there is no legal basis

for GST to remain in the case because GST represents the Maduro regime, which has no

standing before this Court in light of the recognition of the Guaidó government by the Executive

Branch. Zivotofsky v. Kerry, 135 S. Ct. 2076, 2090, 2091 (2015); Guar. Tr. Co. v. United States,

304 U.S. 126, 138 (1938); Pfizer v. Government of India, 434 U.S. 308, 319-20 (1978); Republic

of Panama v. Air Panama Internacional, S.A., 745 F. Supp. 669, 675-76 (S.D. Fla. 1988);
          Case 1:16-cv-01533-ABJ Document 82 Filed 05/16/19 Page 2 of 2



Republic of Panama v. Republic National Bank of New York, 681 F. Supp. 1066, 1073 (S.D.N.Y.

1988); Republic of Panama v. Citizens & S. Int’l Bank, 682 F. Supp. 1544, 1546 (S.D. Fla. 1988).

The undersigned counsel believes that this Court can and should enter an order denying GST the

ability to remain in the case because it has no client with standing. However, if the Court prefers,

the Republic is prepared to file a formal motion to that effect.


Dated: May 16, 2019


                                                       Respectfully submitted,

                                                       CURTIS, MALLET-PREVOST,
                                                       COLT & MOSLE LLP

                                                       By: /s/ Joseph D. Pizzurro
                                                       Joseph D. Pizzurro
                                                       (D.C. Bar No. 468922)
                                                       1717 Pennsylvania Avenue, N.W.
                                                       Washington, D.C. 20006
                                                       Tel.: (202) 452-7373
                                                       Fax: (202) 452-7333
                                                       Email: jpizzurro@curtis.com

                                                       - and -

                                                       Juan O. Perla (pro hac vice)
                                                       101 Park Avenue
                                                       New York, NY 10178
                                                       Tel.: (212) 696-6000
                                                       Fax: (212) 697-1559
                                                       Email: jperla@curtis.com

                                                       Attorneys for Defendant
                                                       Bolivarian Republic of Venezuela




                                                 -2-
